DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Response dated 2/14/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 9-12 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Magdassi et al (US 20130236571 hereafter Magdassi) and M. Essendoubi et al (Human skin penetration of hyaluronic acid of different molecular weights as probed by Raman spectroscopy; Skin Research and Technology 2015; 0: 1-8) in view of Chung (US 2007/0224150 hereafter Chung).

While the reference discloses a method of for delivery of active agents to the skin, and where the active agents can be antioxidants as seen in the claims 11, the reference is silent to the specific therapeutic cells of claim 12.  The use of such specific active agents in topical formulation is known in the art as seen in the Chung patent.
Chung discloses topical formulation for growth of hair and skin comprising fractions of extracellular material and active agents including antigens and peptides [abstract, 0033-0036].  The active agents are preset up to 5 w/w% [0093-0096].  Agents include peptides, stem cells and antigens [claims].  It would have been obvious to combine these into the formulation of Madgassi as they solve the same problem of topical skin delivery active agents.
With these aspects in mind it would have been obvious to combine the prior art in order to provide a stable topical formulation for treating skin conditions.  It would have been obvious to use the formulation and method of Madgassi to deliver active agents of Chung to the skin as it provides a stable and skin friendly delivery platform.  As evidenced by M. Essendoubi, low molecular weight hyaluronic acids like those found in Madgassi, provide deeper skin penetration and would deliver the active agents deeper into the skin.  One of ordinary skill in the art would have been motivated to combine these disclosures with an expected result of a stab cosmetic useful in treating skin conditions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/22, with respect to the rejection(s) of claim(s) 7, 9-12 and 20-24 under 35 USC 103 (a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618